Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Comment

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021, has been entered.


Election/Restrictions
2.	In view of the allowability of the generic claim under consideration, the species requirements have been withdrawn.
In view of the rejoinder detailed above, applicant is reminded that once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Statement of Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: 
The claims are allowable in view of the Chae 132 Declaration filed June 30, 2021, primarily paragraphs 5 and 9 of the declaration.   In these paragraphs, the declarant states that the results obtained with CAR constructs comprising an antigen binding domain comprising the claimed CDRs display unexpected properties.
After further search and consideration, the Examiner does not have any evidence to doubt this declaration and, in the absence of any evidence, this declaration is sufficient to establish unexpected results reasonably commensurate in scope (see MPEP 716.02(d)) to the claimed invention to obviate the 103 prior art rejections.



Conclusion
4.	Claims 1, 6-7, 12-16, and 19-35 have been allowed.


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935	
			
/Brad Duffy/
Primary Examiner, Art Unit 1643
November 5, 2021